     Case 4:20-cv-00064-BMM-JTJ Document 11 Filed 12/10/20 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

JOSHUA JAMES LEE HOWELL,
                                                          CV-20-64-GF-BMM-JTJ
                          Plaintiff,

       vs.                                                       ORDER

ANDRE CARRETHERS, DHO; GREAT
FALLS PRE-RELEASE SERVICES, INC.;
ALAN SCANLON, TREATMENT
SERVICE DIRECTOR; and the
MONTANA DEPARTMENT OF
CORRECTIONS,

                          Defendants.




      Plaintiff Joshua James Lee Howell (“Howell”) filed an Amended Complaint

alleging his constitutional rights were violated when he was removed from the Great

Falls Pre-Release Center and returned to prison for talking to, encouraging, and

helping other residents file grievances. Doc. 9. United States Magistrate Judge John

Johnston considered whether Howell’s Amended Complaint was frivolous,

malicious, fails to state a claim, or solely seeks monetary relief from a defendant

who is immune to monetary damages. See 28 U.S.C. §§ 1915(e)(2), 1915A(b).

Judge Johnston determined that dismissal of the case does not prove appropriate at

this time. Doc. 10 at 1. Judge Johnston ordered Defendants Carrethers and Scanlon
      Case 4:20-cv-00064-BMM-JTJ Document 11 Filed 12/10/20 Page 2 of 3



to respond to the Amended Complaint. Id. at 3. Judge Johnston recommended that

the Court dismiss Defendant’s Great Falls Pre-Release and Montana Department of

Corrections. Id.

      The Court conducts de novo review of the portions of a magistrate judge’s

findings and recommendations to which a party properly objects.           28 U.S.C.

§ 636(b)(1). A party makes a proper objection by “identifying the parts of the

magistrate’s disposition that the party finds objectionable and presenting legal

argument and supporting authority, such that the Court is able to identify the issues

and the reasons supporting a contrary result.” Montana Shooting Sports Ass’n v.

Holder, 2010 WL 4102940, at *2 (D. Mont. Oct. 18, 2010). This Court will review

for clear error the portions of a magistrate judge’s findings and recommendations to

which a party’s objections constitute only perfunctory responses argued in an

attempt to rehash the same arguments set forth in the original response. Rosling v.

Kirkegard, 2014 WL 693315, at *3 (D. Mont. Feb. 21, 2014). Clear error exists if

the Court is left with a “definite and firm conviction that a mistake has been

committed.” United States v. Syraz, 235 F.3d 422, 427 (9th Cir. 2000).

      No party filed objections to Judge Johnston’s findings and recommendations.

The Court will review for clear error Judge Johnston’s findings and

recommendations. Rosling, 2014 WL 693315, at *3.




                                             2
     Case 4:20-cv-00064-BMM-JTJ Document 11 Filed 12/10/20 Page 3 of 3



      The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.      See Syraz, 235 F.3d at 427.        Judge Johnston correctly

determined that Howell’s allegations are insufficient to establish entity liability

under § 1983 against Great Falls Pre-Release Services, Inc. Doc. 10 at 2. Howell

makes no reference to an expressly adopted official policy, a long-standing practice

or custom, or a decision of a final policymaker that was the moving force behind any

alleged constitutional violation. Id. Judge Johnston correctly determined that

Howell omitted Montana Department of Corrections from his Amended Complaint.

Judge Johnston also correctly noted that the Eleventh Amendment bars suit in federal

court against a state and/or a state agency absent a valid abrogation of immunity by

Congress or an express waiver of immunity by the State. Id. (citing Idaho v. Coeur

d’Alene Tribe of Idaho, 521 U.S. 261, 267−68 (1997)). The Court adopts Judge

Johnston’s Findings and Recommendations (Doc. 10) in full.

                                     ORDER

            Accordingly, IT IS ORDERED that Defendants Great Falls Pre-

Release Services, Inc. and Montana Department of Corrections are DISMISSED.

            Dated the 9th day of December, 2020.




                                            3
